Citation Nr: 0829536	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1969 to 
September 1970 and from February 1975 to March 1977.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Columbia , South Carolina , Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the benefit sought.
 
The record raises the issue of entitlement to service 
connection for alcohol abuse secondary to PTSD.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.
 
 
FINDINGS OF FACT
 
1.  A November 2002 rating decision that denied service 
connection for PTSD is final.
 
2.  The evidence received since the November 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable probability of 
substantiating the claim.
 
3.  PTSD is attributable to events in service.
 
 
CONCLUSIONS OF LAW
 
1.  Evidence received since the November 2002 rating decision 
which denied entitlement to service connection for PTSD is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002);  38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2007).
 
2.  PTSD was incurred while on active duty service.  38 U.S. 
C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159. 3.303, 3.304(f) (2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that an 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  
 
Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and VA examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
New and Material Evidence
 
A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  If a claim has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the evidence will be presumed credible.  Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id. 
  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.
 
The veteran claimed in his July 2001 PTSD questionnaire that 
he suffered from PTSD caused by stressors that occurred 
during his Vietnam service.  The RO denied the veteran's 
initial claim of entitlement to service connection for PTSD 
in a November 2002 rating decision.  In the rating decision, 
the RO found that the available evidence was insufficient to 
confirm the veteran's stressors.  The veteran did not file a 
notice of disagreement.  Hence, the November 2002 rating 
decision is final.
 
The veteran submitted a request to reopen his claim for 
entitlement to service connection for PTSD in January 2005.  
The additional evidence associated with the veteran's claims 
file includes VA medical records and unit records.
 
Establishing entitlement to service connection for PTSD 
consists of medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).
 
A comprehensive review of relevant treatment history 
indicates that the preliminary requirement of a medical 
diagnosis of PTSD had been met at the time of the 2002 rating 
decision.  The claim was denied, however, because the 
veteran's evidence regarding the stressors was judged too 
vague to be verified.  Therefore, any evidence submitted 
subsequent to the 2002 rating decision needed to relate to an 
unestablished fact necessary to substantiate the appellant's 
claim-namely, more detailed information that would allow the 
RO to corroborate at least one of the claimed in-service 
stressors.  The Board finds this has been provided.
 
The record shows that the veteran served in Vietnam with the 
1st Engineer Battalion,  5th Marine Regiment from September 
1969 until September 1970.  The veteran presented as new and 
material evidence more detailed stressor statements, which 
allowed the RO to obtain unit reports relating to the dates 
he referenced in his stressor statements.  Because the 
veteran has provided more detailed stressor statements that 
could be researched by the Commandant of the Marine Corps, 
the evidence is considered new and material, and the claim is 
therefore reopened.
 
Service Connection
 
Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S. C.A. § 1110; 
38 C.F.R. § 3.303(a).  The criteria to establish service 
connection for PTSD are stated above.  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).
 
A comprehensive review of relevant treatment history 
indicates that the preliminary requirement of a medical 
diagnosis of PTSD has been met.  The veteran served in 
Vietnam from September 1969 until September 1970.  He claims 
he developed PTSD as a result of witnessing other Marines 
come into contact with explosives.  See November 2001 
stressor statement, January 2003 VA examination report.  The 
veteran was diagnosed with severe PTSD in June 2001.  The 
record contains extensive notes regarding his treatment for 
PTSD.  See March 2001 prescription, September 2001 outpatient 
records noting suicide attempts, January 2003 VA examination 
report, August 2004 discharge summary after mental 
hospitalization.  The evidence is clear that the veteran has 
a current disability.
 
The Board finds that the veteran has provided credible 
evidence that one of his claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to combat, in the absence 
of clear and convincing evidence to the contrary, occurrence 
of the claimed in-service stressor may be established by the 
veteran's lay testimony alone.   Id.  The veteran, however, 
does not qualify as a combat veteran.  His DD-214 does not 
contain any combat awards that would satisfy such a 
qualification.  
 
If VA determines that the veteran did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the record must contain service records or other 
evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  The veteran only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).
 
The veteran claims in one of his stressor statements that on 
Christmas Eve in 1969, three Marines dropped a grenade and 
the resulting explosion dismembered their arms and legs.  See 
November 2001 stressor statement.  He does not state whether 
the Marines died in this incident.  The unit records contain 
evidence of three enlisted Marines in 1st Engineer Battalion 
being wounded in December 1969 and January 1970.  Although 
the record does not state how or when exactly this occurred, 
the Board finds this evidence under Pentecost is sufficient 
to imply the veteran's personal exposure.  Further, injuries 
due to explosives by Marines serving with a combat engineer 
battalion would be consistent with the duties performed by 
such personnel in a combat zone.  Hence, the veteran's 
stressor is verified.
 
Finally, the record contains a link, established by medical 
evidence, between the veteran's PTSD and the claimed 
stressor.  Although no psychologists specifically state that 
the December 1969 incident caused the veteran's PTSD, all 
attribute his PTSD to his experiences in Vietnam .  See, 
e.g., June 2001 inpatient notes, June 2001 outpatient 
consult, January 2003 VA examination.  The Board finds this 
is sufficient to satisfy this element.
 
Therefore, all elements of a claim of entitlement to service 
connection for PTSD have been met, and the benefit sought on 
appeal is granted.
 
 
ORDER
 
Entitlement to service connection for PTSD is granted.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


